13‐461
Tandon v. Ulbrick


                      UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT


                                   _______________

                                  August Term, 2013
(Argued: January 13, 2014                                     Decided: May 19, 2014)

                                   Docket No. 13‐461
                                   _______________

                   SAPNA TANDON and ROBERT DOOHAN, III, 
  as owners and/or owners pro hac vice of a 2005 39ʹ Outer Limits motor vessel,

                                  Petitioners‐Appellants,

                                         —v.—

  CAPTAIN’S COVE MARINA OF BRIDGEPORT, INC., JILL WILLIAMS, KAYE ANTHONY
  WILLIAMS, BRUCE WILLIAMS, THE RESTAURANT AT CAPTAIN’S COVE INC., AKA
             RESTAURANT AT CAPTAIN’S COVE, and RYAN ULBRICK, 

                                  Claimants‐Appellees,

    FRANK GENNA, DONNA GENNA, MICHAEL HERMANN, and ROBERT BARBIERI,

                          Third‐Party Defendants–Appellees.*
                                  _______________




       *
       The Clerk of the Court is respectfully directed to amend the official caption to
conform with that above.
Before :
  KATZMANN, Chief Judge, LIVINGSTON, Circuit Judge, and CARTER, District Judge.**

                                   _______________

      Appeal from a judgment entered on January 7, 2013, by the United States

District Court for the District of Connecticut (Hall, J.) pursuant to a decision and

order entered by that court on December 21, 2012, dismissing the action for lack

of subject matter jurisdiction. We hold that federal admiralty jurisdiction does

not extend to tort claims arising from a physical altercation among recreational

visitors on and around a permanent dock surrounded by navigable water,

because such an altercation does not have a potentially disruptive effect on

maritime commerce. Accordingly, the district court’s judgment is AFFIRMED.

                                  _______________



                JAMES E. MERCANTE (Keith A. Brady, on the brief), Rubin Fiorella &
                   Friedman LLP, New York, NY, for Petitioners‐Appellants.

                LAWRENCE B. BRENNAN (Andrea C. Sisca and Samuel I. Reich, on
                  the brief), Wilson Elser Moskowitz Edelman & Dicker LLP,
                  Stamford, CT, for Claimant‐Appellee Ryan Ulbrick.
                                  _______________




      **
        The Honorable Andrew L. Carter, Jr., United States District Judge for the
Southern District of New York, sitting by designation.

                                           2
KATZMANN, Chief Judge:

       This case calls upon us to determine whether federal admiralty jurisdiction

extends to tort claims arising from a physical altercation among recreational

visitors on and around a permanent dock surrounded by navigable water. We

hold that federal admiralty jurisdiction does not reach the claims at issue here,

because this type of incident does not have a potentially disruptive effect on

maritime commerce.

       Petitioners‐Appellants Sapna Tandon and Robert Doohan, III, are the

owners of the Up and Over, a thirty‐nine‐foot fiberglass powerboat designed for

recreational purposes. On May 28, 2010, visitors on the Up and Over were

involved in a fistfight on a floating dock operated by Claimant‐Appellee

Captain’s Cove Marina of Bridgeport, Inc. (“Captain’s Cove”). At least one

person was seriously injured in the fight. Tandon and Doohan subsequently filed

a petition for limitation of liability1 in the United States District Court for the

       1
         In 1966, the procedural rules governing federal civil cases and federal admiralty
cases were unified, and the former Federal Rules of Practice in Admiralty and Maritime
Cases were superseded by the Supplemental Rules for Admiralty or Maritime Claims
and Asset Forfeiture Actions (“Supp. R.”). See Supp. R. Rule A, 1966 advisory
committee’s note. As part of this unification, the Supplemental Rules adopted certain
terminology from the Federal Rules of Civil Procedure; they refer to a “complaint” for
limitation of liability, and they call the person filing that pleading a “plaintiff.” In order
to minimize confusion, we adhere to the more common practice of using the terms
“petition” and “petitioner.” See 3 Benedict on Admiralty § 1 (7th ed. rev. 2009). 

                                              3
District of Connecticut (Hall, J.), seeking to limit their tort liability for the

incident. The district court dismissed their petition for lack of subject matter

jurisdiction, holding that this case falls outside the general grant of admiralty

jurisdiction in 28 U.S.C. § 1333. We now affirm.

                                    BACKGROUND

A.    Factual Background

      Captain’s Cove operates a marina in Bridgeport, Connecticut, on the

waters of Black Rock Harbor and Cedar Creek, which open onto Long Island

Sound. The marina facilities include a dockside restaurant, several docks

extending from the dry land into the harbor, and a floating dock (the “South

Dock”) accessible only by water. A water taxi runs from the South Dock to the

restaurant and other facilities. 




                                            4
       On May 28, 2010, Tandon and Doohan took several passengers2 on the Up

and Over on a social trip to Captain’s Cove. They docked the Up and Over by the

marina restaurant, and proceeded inside for food and drinks. Claimant‐Appellee

Ryan Ulbrick, who had also been invited along, arrived at Captain’s Cove by car

and met the others there.

       At about the same time, Third‐Party Defendant–Appellee Frank Genna and

two companions also made a social visit to Captain’s Cove. They arrived in a

boat owned by one of Genna’s companions, moored at the South Dock, and then

took a water taxi to the marina restaurant. Genna and his companions were not

previously acquainted with Tandon, Doohan, or their companions. 

       Both parties left the restaurant at about the same time. As Tandon, Doohan,

and their passengers were boarding the Up and Over, one of those passengers fell


       2
          We use the term “passenger” throughout in its broad general sense of “a
person who travels in a conveyance . . . without participating in its operation.”
passenger, n., The American Heritage Dictionary 1285 (4th ed. 2000). We do not mean to
invoke the special admiralty usage of this term for “a person who travels in a public
conveyance by virtue of a contract, express or implied, which involves paying a fare or some
other consideration.” 1 Thomas J. Schoenbaum, Admiralty and Maritime Law, § 5‐5, at
269–70 (5th ed. 2011) (emphasis added). Nothing in the record indicates that the
passengers on board the Up and Over paid any consideration for their voyage; to the
contrary, the available evidence indicates that they were social guests, and so likely
“visitors” under admiralty law. See id. at 270 (“A visitor is a person other than a
passenger or a member of the crew who is on board with the express or implied consent
of the shipowner or operator of the vessel.”).

                                             5
into the water and injured himself. Genna and his companions laughed at the

mishap, leading the passengers on the Up and Over to yell unspecified but

presumably unfriendly comments in response. Genna and his companions then

boarded the water taxi to return to the South Dock, and both the Up and Over and

the water taxi left the main docks.

      At that point, the parties’ accounts diverge somewhat. According to an

affidavit filed by Ulbrick, the water taxi headed slightly northeast, toward the

north end of the South Dock, while the Up and Over headed southwest down the

channel toward Long Island Sound. As the Up and Over was making its way

down the channel, Tandon noticed that the passenger who fell while boarding

the Up and Over was bleeding from a scalp wound. She therefore asked Doohan,

who was piloting the boat, to pull over and moor so that she could examine the

passenger’s injuries. According to the state court complaint filed by Genna, on

the other hand, the Up and Over followed in hot pursuit of the water taxi toward

the South Dock. Meanwhile, its passengers yelled and screamed at Genna and his

companions, and at one point threw a beer bottle at them.

      The parties agree that both the Up and Over and the water taxi docked at

the South Dock, where a fistfight broke out between Genna’s party and the


                                         6
passengers of the Up and Over. During the fight, one passenger from the Up and

Over hit Genna, knocking him off of the South Dock into the water. According to

Ulbrick, Genna landed face‐down in the water and appeared unconscious;

according to Genna, he was physically held underwater to the point of asphyxia.

Genna claims that he suffered severe injuries from the lack of oxygen, including

“cardiac arrest, respiratory failure, hypoxic encephalopathy resulting in

permanent brain damage[,] and multi‐organ failure.” J.A. 40. 

B.    Procedural Background

      Genna and his wife Donna Genna (together, “the Gennas”) filed suit in

Connecticut state court against Captain’s Cove and several persons affiliated

with it (together, “the Captain’s Cove defendants”).3 They alleged that the

Captain’s Cove defendants were liable for Genna’s injuries, and for Donna

Genna’s resulting loss of consortium, under theories of negligent supervision,

negligence, and reckless dispensing of liquor, and also under the Connecticut


      3
        Specifically, the Gennas named as defendants “Captain’s Cove Marina of
Bridgeport, Inc. a/k/a The Restaurant at Captain’s Cove, Inc. a/k/a Restaurant at
Captain’s Cove”; Jill Williams, as the “[p]ermittee” of Captain’s Cove; and Kaye
Williams and Bruce Williams, as the “backers” of Captain’s Cove. J.A. 81–82. Captain’s
Cove Marina of Bridgeport, Inc. and The Restaurant at Captain’s Cove Inc., a/k/a
Restaurant at Captain’s Cove, are apparently separate entities and are represented by
different counsel in the present appeal.

                                           7
Dram Shop Act.4 The Captain’s Cove defendants responded by filing a third‐

party complaint against Tandon, Doohan, and their passengers on the Up and

Over (including Ulbrick). In that third‐party complaint, the Captain’s Cove

defendants sought contribution and indemnity for any damages they might be

required to pay the Gennas. The Gennas then filed a second amended complaint

adding Tandon, Doohan, and the passengers on the Up and Over as third‐party

defendants, and asserting claims against them for negligence, recklessness,

assault and battery, and conspiracy.5

       Tandon and Doohan proceeded to file a petition for limitation of liability in

the United States District Court for the District of Connecticut, initiating the

present case. That petition asked the district court to either exonerate Tandon and

Doohan from liability for the incident at Captain’s Cove, or else limit their

liability to the value of the Up and Over (appraised at $285,000). In accordance

with the normal rules governing limitation proceedings, the district court stayed

       4
         The Connecticut Dram Shop Act, Conn. Gen. Stat. § 30‐102, makes a person who
“sells any alcoholic liquor to an intoxicated person” liable to any other person injured as
a consequence of the buyer’s intoxication. See Zucker v. Vogt, 329 F.2d 426, 427–28 (2d
Cir. 1964).
       5
        Along with Tandon, Doohan, and Ulbrick, this second amended complaint
named Jose Guzman, Brandon McNeal, Ziba Guy, Michael Hermann, Stacy Romano,
Robert Barbieri, and Michael Spregue as third‐party defendants.

                                            8
the pending state court proceedings and ordered that notice be sent to all persons

asserting claims with respect to the incident. The Gennas, the Captain’s Cove

defendants, and Ulbrick all filed claims in the limitation proceeding; two other

passengers on the Up and Over, Michael Hermann and Robert Barbieri, also filed

notices of potential claims. 

      Ulbrick then moved to dismiss the petition under Federal Rule of Civil

Procedure 12(b)(1), asserting that the district court lacked subject matter

jurisdiction. The district court agreed. Applying the jurisdictional analysis laid

out in Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S. 527 (1995),

the district court held that the alleged torts at issue in this case failed both the

“location” test and the “connection” test for federal admiralty jurisdiction. It held

the location test was not met because the fight in which Genna was injured took

place primarily on the South Dock, and this floating dock was properly

considered an extension of land because it remained permanently in a fixed

location. It also held that the connection test was not met because the type of

incident involved—which the district court characterized as “[a] fight on a

dock”—did not have a potentially disruptive impact on maritime commerce. J.A.

130. The district court therefore dismissed the petition for lack of subject matter

jurisdiction.

                                           9
      Tandon and Doohan then filed the present appeal. We have jurisdiction

under 28 U.S.C. § 1291, and now affirm.

                                   DISCUSSION

A.    Standard of Review

      “When reviewing a district court’s determination of subject matter

jurisdiction pursuant to [Rule] 12(b)(1), we review factual findings for clear error

and legal conclusions de novo.” Close v. New York, 125 F.3d 31, 35 (2d Cir. 1997). In

resolving a motion to dismiss under Rule 12(b)(1), the district court must take all

uncontroverted facts in the complaint (or petition) as true, and draw all

reasonable inferences in favor of the party asserting jurisdiction. See Amidax

Trading Grp. v. S.W.I.F.T. SCRL, 671 F.3d 140, 145 (2d Cir. 2011) (per curiam). But

“[w]here jurisdictional facts are placed in dispute, the court has the power and

obligation to decide issues of fact by reference to evidence outside the pleadings,

such as affidavits.” APWU v. Potter, 343 F.3d 619, 627 (2d Cir. 2003) (quoting

LeBlanc v. Cleveland, 198 F.3d 353, 356 (2d Cir. 1999)). In that case, the party

asserting subject matter jurisdiction “has the burden of proving by a

preponderance of the evidence that it exists.” Makarova v. United States, 201 F.3d

110, 113 (2d Cir. 2000).


                                          10
B.    Admiralty Jurisdiction

      Under our Constitution, the federal judicial power extends “to all Cases of

admiralty and maritime Jurisdiction.” U.S. Const. art. III, § 2, cl. 1. Congress has

codified that jurisdiction at 28 U.S.C. § 1333(1), which gives federal district courts

original jurisdiction over “[a]ny civil case of admiralty or maritime jurisdiction.”

See Vasquez v. GMD Shipyard Corp., 582 F.3d 293, 298 (2d Cir. 2009). “The primary

purpose of federal admiralty jurisdiction is to protect commercial shipping with

uniform rules of conduct.” MLC Fishing, Inc. v. Velez, 667 F.3d 140, 141–42 (2d Cir.

2011) (per curiam) (quoting Vasquez, 582 F.3d at 298).

      In this case, Tandon and Doohan invoked the district court’s admiralty

jurisdiction by filing a petition for exoneration from or limitation of liability. That

petition is a form of action peculiar to the admiralty and maritime context. It

seeks the protection of the Limitation of Liability Act, first enacted by Congress in

1851 “to encourage ship‐building and to induce capitalists to invest money in this

branch of industry.” Lewis v. Lewis & Clark Marine, Inc., 531 U.S. 438, 446 (2001)

(quoting Norwich Co. v. Wright, 80 U.S. (13 Wall.) 104, 121 (1872)). Under the

present version of this statute, “the liability of the owner of a vessel for any claim,

debt, or liability [covered by the Act] shall not exceed the value of the vessel and


                                          11
pending freight.” 46 U.S.C. § 30505(a). It applies broadly, limiting the owner’s

liability for any claims arising from “embezzlement, loss, or destruction of any

property, goods, or merchandise shipped or put on board the vessel, any loss,

damage, or injury by collision, or any act, matter, or thing, loss, damage, or

forfeiture, done, occasioned, or incurred, without the privity or knowledge of the

owner.” Id. § 30505(b). The Act thus protects the owner of a vessel from unlimited

vicarious liability for damages caused by the negligence of his captain or crew.

See In re City of N.Y., 522 F.3d 279, 283 (2d Cir. 2008).

      To take advantage of this statute, “[t]he owner of a vessel may bring a civil

action in a district court of the United States for limitation of liability.” 46 U.S.C.

§ 30511(a). The owner may also seek total exoneration from liability in the same

action (for instance, by asserting an affirmative defense that bars potential

claims). See Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions (“Supp. R.”) Rule F(2). Once the owner files a petition for

limitation, “all [other] claims and proceedings against the owner related to the

matter in question shall cease.” 46 U.S.C. § 30511(c). The district court then

“issue[s] a notice to all persons asserting claims with respect to which the

[petition] seeks limitation,” instructing such claimants to file their claims in the


                                           12
limitation proceeding before a specified deadline. Supp. R. Rule F(4). Claimants

may also file an answer challenging the petitioner’s right to exoneration from or

limitation of liability. Id. Rule F(5). If the petition for limitation of liability is

granted, the owner can be liable on the covered claims only up to the total value

of his vessel and its pending freight; that amount will then be distributed pro rata

among the proven claims. Id. Rule F(8).

       Although the Limitation of Liability Act provides a federal cause of action

for a vessel owner seeking exoneration or limitation, it “does not provide an

independent foundation for federal admiralty jurisdiction.” MLC Fishing, 667

F.3d at 143. That is, the fact that a vessel owner may file a petition for limitation

does not mean the district court necessarily has jurisdiction to hear it. Instead, the

district court will only have admiralty jurisdiction to hear a petition for limitation

if it already has admiralty jurisdiction over the underlying claims that the

petition seeks to limit. See id. at 143–44. We therefore ask whether the underlying

claims raise a “civil case of admiralty or maritime jurisdiction” that the district

court could hear under 28 U.S.C. § 1333(1). 




                                             13
      Here, the petition seeks to limit liability on underlying claims that sound in

tort. We therefore turn to examine the scope of federal admiralty jurisdiction over

maritime tort claims.

      1.     Legal Standard

      “The traditional test for admiralty tort jurisdiction asked only whether the

tort occurred on navigable waters. If it did, admiralty jurisdiction followed; if it

did not, admiralty jurisdiction did not exist.” Jerome B. Grubart, Inc. v. Great Lakes

Dredge & Dock Co., 513 U.S. 527, 531–32 (1995). The location of the tort normally

depended on where the plaintiff was harmed—or to use a more lawyerly phrase,

where “the substance and consummation of the injury” took place. The Plymouth,

70 U.S. (3 Wall.) 20, 33 (1866). This could occasionally lead to odd results. For

instance, the Supreme Court held on multiple occasions that when negligently

piloted ships rammed structures on the land, the resulting claims were outside

the law of admiralty, because the structures harmed were on the land and not in

the water. See, e.g., Martin v. West, 222 U.S. 191, 195–97 (1911) (collision between a

steamship and the pier of a drawbridge); Cleveland Terminal & Valley R.R. Co. v.

Cleveland S.S. Co., 208 U.S. 316, 319–21 (1908) (collision involving multiple vessels

and causing damage to a shore dock, bridge, protection piling, and pier); Johnson


                                          14
v. Chi. & Pac. Elevator Co., 119 U.S. 388, 389, 397 (1886) (collision between a

schooner and a warehouse, in which the jibboom of the schooner went through

the wall of the warehouse and caused a large quantity of shelled corn to run out

and be lost in the Chicago River).

      These ship‐to‐shore collision cases were superseded in 1948 by the

Extension of Admiralty Jurisdiction Act, which extended admiralty jurisdiction

to all “cases of injury or damage, to person or property, caused by a vessel on

navigable waters, even though the injury or damage is done or consummated on

land.” 46 U.S.C. § 30101(a); see Grubart, 513 U.S. at 532. But outside of cases

covered by that Act, the jurisdictional test continued to focus solely on whether

the tort at issue occurred on navigable water. See, e.g., Victory Carriers, Inc. v. Law,

404 U.S. 202, 203–05 (1971) (reiterating the “historic view . . . that the maritime

tort jurisdiction of the federal courts is determined by the locality of the

accident,” and finding no admiralty jurisdiction over an accident suffered by a

longshoreman driving a forklift on a pier).

      The Supreme Court first turned away from the traditional location‐based

rule in Executive Jet Aviation, Inc. v. City of Cleveland, 409 U.S. 249 (1972). Executive

Jet involved an airplane that took off from a Cleveland, Ohio airport bound for


                                           15
Portland, Maine. Shortly after takeoff, the plane hit a flock of seagulls and

crashed into the navigable waters of Lake Erie. Id. at 250. The owners of the

airplane alleged that the air traffic controller and other airport employees had

been negligent in failing to keep the runway free of seagulls or to adequately

warn the plane’s pilot about the birds. Id. at 251.

      The Court declined to decide whether the alleged tort was consummated

when the plane hit the birds (over land) or when it hit the water. Id. at 266–67.

Instead, it held that the location of the tort alone was not enough to give rise to

admiralty jurisdiction. At least in the aviation context, the Court declared,

admiralty jurisdiction also required that the underlying incident bear a

“significant relationship” to “traditional maritime activity involving navigation

and commerce on navigable waters.” Id. at 272. The Court held that a flight

between two airports in the continental United States had no such significant

relationship to traditional maritime activity, and therefore found no admiralty

jurisdiction over the case. Id. at 272–74.

      In Foremost Insurance Co. v. Richardson, 457 U.S. 668 (1982), the Court

clarified that the “significant relationship” or “connection” requirement

announced in Executive Jet was a general rule of admiralty jurisdiction, not


                                             16
limited to the aviation context. Id. at 674. Foremost involved a collision between

two noncommercial vessels—pleasure boats—in navigable water on the Amite

River in Louisiana. Id. at 669. The Court found that the connection test was

satisfied, even though neither boat was engaged in commercial maritime activity,

because this type of incident had a significant potential effect on maritime

commerce: “For example, if these two boats collided at the mouth of the St.

Lawrence Seaway, there would be a substantial effect on maritime commerce,

without regard to whether either boat was actively, or had been previously,

engaged in commercial activity.” Id. at 675. The Court determined that this

potential effect on maritime commerce, “when coupled with the traditional

concern that admiralty law holds for navigation,” demonstrated the significant

relationship necessary to support admiralty jurisdiction. Id.

      The Court next considered the scope of admiralty tort jurisdiction in Sisson

v. Ruby, 497 U.S. 358 (1990). In that case, a vessel owner filed a petition for

limitation of liability after a fire broke out on his pleasure yacht while it was

docked at a marina on Lake Michigan. The fire destroyed the yacht and damaged

several nearby vessels, but no commercial vessels were affected. Id. at 360, 363.




                                          17
Nevertheless, the Court held that this incident had a sufficiently significant

relationship to traditional maritime activity to sustain admiralty jurisdiction. 

      The Court applied a two‐part test in Sisson to determine whether the case

before it had a significant connection to maritime affairs. First, the Court looked

to whether the underlying incident had a potentially disruptive effect on

maritime commerce. It described the underlying incident as “a fire on a vessel

docked at a marina on navigable waters,” id. at 363, and held that such a fire has

a potentially disruptive effect, because it “can spread to nearby commercial

vessels or make the marina inaccessible to such vessels,” id. at 362. The Court

explained, moreover, that this potential effect does not depend on “the particular

facts of the incident in this case,” but on “the general features of the type of

incident involved.” Id. at 363. The jurisdictional inquiry therefore turned on

whether fires at marinas would generally disrupt maritime commerce, rather

than on whether the particular fire at issue actually disrupted maritime

commerce. 

      Second, the Sisson Court looked to whether there was a “substantial

relationship between the activity giving rise to the incident and traditional

maritime activity.” Id. at 364. Again, the Court emphasized that the relevant


                                          18
“activity giving rise to the incident” is defined by the general type of conduct

from which the incident arose, not by the specific facts of the case. “In Executive

Jet, for example, the relevant activity was not a plane sinking in Lake Erie, but air

travel generally.” Id. Likewise, in Sisson, the Court described the relevant activity

as “the storage and maintenance of a vessel at a marina on navigable waters.” Id.

at 365. The Court found this conduct was substantially related to traditional

maritime activity, id. at 367, and so concluded that admiralty jurisdiction was

appropriate.

      Finally, the Court restated and formalized the current test for admiralty

tort jurisdiction in Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S.

527 (1995). That case involved a tort claim arising from construction work in the

Chicago River. A construction company had used a crane sitting on a barge in the

river to drive wooden pilings into the riverbed; it thereby (allegedly) cracked a

freight tunnel running under the river, causing water to pour down into the

tunnel and flood buildings in downtown Chicago. The flood victims filed a

number of tort actions in state court; in response, the construction company filed

a petition for limitation of liability in federal district court, invoking the court’s

admiralty jurisdiction. Id. at 529–31.


                                           19
      The Supreme Court held that this case fell within the scope of federal

admiralty jurisdiction. It began by laying out its analytical framework:

      [A] party seeking to invoke federal admiralty jurisdiction pursuant
      to 28 U.S.C. § 1333(1) over a tort claim must satisfy conditions both
      of location and of connection with maritime activity. A court
      applying the location test must determine whether the tort occurred
      on navigable water or whether injury suffered on land was caused
      by a vessel on navigable water. The connection test raises two issues.
      A court, first, must assess the general features of the type of incident
      involved to determine whether the incident has a potentially
      disruptive impact on maritime commerce. Second, a court must
      determine whether the general character of the activity giving rise to
      the incident shows a substantial relationship to traditional maritime
      activity.

Id. at 534 (internal quotation marks and citations omitted).

      The Court then proceeded to apply that analysis to the facts before it. It

held that the location test was met because the alleged injury, though occurring

on land, was proximately caused by a vessel on navigable water; the location of

the tort was therefore within the bounds of admiralty as defined by the Extension

of Admiralty Jurisdiction Act. Id. at 534–37; see 46 U.S.C. § 30101(a). It also held

that both parts of the connection test were met: i.e., that this type of incident had

a potentially disruptive impact on maritime commerce, and that the general




                                          20
character of the activity giving rise to the incident showed a substantial

relationship to maritime commerce. Grubart, 513 U.S. at 538–43.

      In assessing whether this type of incident had a potentially disruptive

effect on maritime commerce, the Court explained that the type of incident

should be described “at an intermediate level of possible generality,” neither too

general to distinguish different cases nor too specific to the unique facts of the

particular case. Id. at 538–39. It thus characterized the type of incident at issue in

Grubart as “damage by a vessel in navigable water to an underwater structure.”

Id. at 539. The Court found this type of incident could easily have a disruptive

effect on maritime commerce, by disrupting the course of the waterway itself or

by restricting the use of the waterway during necessary repairs. Id. 

      In applying the second part of the connection test, the Court recognized

that there was “inevitably some play in the joints in selecting the right level of

generality” in describing the general character of the activity giving rise to the

incident. Id. at 542. But that “inevitable imprecision,” it warned, “is not an excuse

for whimsy.” Id. The Court therefore rejected the idea that the relevant activity

could be described as simply “repair and maintenance” or “pile driving,” since




                                          21
those descriptions would artificially eliminate the maritime character of the

construction company’s activity. Id. at 541.

      Instead, the Court described the activity giving rise to the incident as

“repair or maintenance work on a navigable waterway performed from a vessel.”

Id. at 540. It found that this activity did bear a substantial relationship to

traditional maritime activity, since barges and similar vessels have traditionally

been used to engage in similar repair work. Id. (citing cases involving repair work

carried out from barges). The Court clarified that although other non‐maritime

activities might have contributed to the ultimate injury—for instance, the city of

Chicago’s alleged failure to maintain and operate the tunnel system—the

substantial relationship test requires only that “one of the arguably proximate

causes of the incident originate[] in the maritime activity of a tortfeasor.” Id. at

541. Consequently, as the location test and both parts of the connection test were

met, the Court held that there was federal admiralty jurisdiction over the petition

for limitation of liability arising from the incident.

      The test established in Grubart remains the current test for admiralty

jurisdiction over claims sounding in tort. See MLC Fishing, 667 F.3d at 142;

Vasquez, 582 F.3d at 298. To restate: First, we ask whether the alleged tort meets


                                           22
the location test: that is, whether it occurred on navigable water or was caused by

a vessel on navigable water. Second, we ask whether the alleged tort meets both

subparts of the connection test: that is, whether the general type of incident

involved has a potentially disruptive effect on maritime commerce, and whether

the general character of the activity giving rise to the incident bears a substantial

relationship to traditional maritime activity. See Grubart, 513 U.S. at 534. Only if

the location test and both subparts of the connection test are met will admiralty

tort jurisdiction be proper under 28 U.S.C. § 1333(1).

      2.     Analysis

      We begin our analysis with the location test, evaluating whether the

underlying torts at issue in this case occurred on land or on navigable water. But

the facts here present one of those “perverse and casuistic borderline situations,”

Executive Jet, 409 U.S. at 255, that have always bedeviled the traditional location

test. The fistfight at issue took place on and around a floating dock surrounded

by navigable water, and so one might think the tort occurred on navigable water.

That dock, however, was connected by pilings to the harbor floor, making it

“technically land, through a connection at the bottom of the sea.”  The Blackheath,

195 U.S. 361, 367 (1904). It also remained permanently situated in its existing


                                          23
location, according to the district court’s factual findings, and so it cannot be

described as a vessel for admiralty purposes. See Stewart v. Dutra Constr. Co., 543

U.S. 481, 493–94 (2005) (holding that a watercraft that “has been permanently

moored” is no longer a “vessel” for admiralty purposes).6 Moreover, the fight

occurred both on the floating dock and in the surrounding water. According to

the facts recited in the district court’s opinion, Genna was struck on the dock and

knocked into the water. He was then held underwater to the point of

asphyxiation. He consequently suffered injury both on the dock, where he was

struck, and in the water, where he landed and where he was suffocated. 

      Like the Supreme Court in Executive Jet, we see no reason to resolve the

difficult question of where the underlying tort (or torts) here occurred. Even

assuming arguendo that the location test is met, admiralty jurisdiction cannot

attach because the connection test is not met. In particular, we conclude that the




      6
          At oral argument, counsel for Tandon and Doohan conceded that sections of the
South Dock were moored by pilings to the floor of the harbor. However, he stated that
floating docks like the South Dock are sometimes detached and taken by boat to the
shore to be stored for the winter. We see no evidence in the record that the South Dock
was ever detached from its existing position, and therefore see no clear error in the
district court’s determination that the South Dock was permanently situated in its
current location.

                                          24
first subpart of the connection test is not met, as this type of incident does not

have a potentially disruptive effect on maritime commerce.

             a.     Potential Effect on Maritime Commerce

      In assessing the potential effect of this type of incident on maritime

commerce, we begin by describing the incident “at an intermediate level of

possible generality.” Grubart, 513 U.S. at 538. Our description should be general

enough to capture the possible effects of similar incidents on maritime commerce,

but specific enough to exclude irrelevant cases. We then determine whether that

type of incident is “likely to disrupt [maritime] commercial activity.” Id. (quoting

Sisson, 497 U.S. at 363). In so doing, we look not to the particular facts of the case

before us—i.e., whether maritime commerce was actually disrupted here—but to

whether similar occurrences are likely to be disruptive. The overall purpose of

the exercise is to determine “whether the incident could be seen within a class of

incidents that pose[] more than a fanciful risk to commercial shipping.” Id. at 539.

      We conclude that the incident at issue in this case is best described as a

physical altercation among recreational visitors on and around a permanent dock

surrounded by navigable water. This description accurately captures the nature

of the event giving rise to this suit, and the type of risks that the incident could


                                          25
pose to maritime commerce. Like the descriptions the Court has used in its cases,

our description focuses on the direct and immediate cause of the injuries

suffered, rather than the alleged negligence underlying the suit. See Grubart, 513

U.S. at 538–39 (considering “damage by a vessel in navigable water to an

underwater structure”); Sisson, 497 U.S. at 362–63 (considering “a fire on a vessel

docked at a marina on navigable waters”). It also takes into account the general

location of the incident and the roles of the persons involved, both of which can

be relevant to the potential effect on maritime commerce. See Sisson, 497 U.S. at

363 (including in its description the general location of the fire); Vasquez, 582 F.3d

at 300 (describing the type of incident as “the death of persons repairing and

refitting a vessel” (emphasis added)).

      We conclude that this type of incident does not realistically pose a threat to

maritime commerce. First, a fistfight on and around a dock cannot immediately

disrupt navigation. Unlike a sinking plane (as in Executive Jet), a collision

between vessels (as in Foremost), or a collision between a vessel and an

underwater structure (as in Grubart), it does not create any obstruction to the free

passage of commercial ships along navigable waterways. Nor can it lead to a

disruption in the course of the waterway itself. See Grubart, 513 U.S. at 539.


                                          26
Second, a fistfight on a dock cannot immediately damage nearby commercial

vessels. The fire considered in Sisson threatened the safety of all other boats

nearby; a fistfight threatens only its participants. As the district court correctly

pointed out, “[a] fight is unlikely to spread the entire length of a dock, as a fire

would, and, therefore, there is little risk that a fight would make the marina

inaccessible or impact other boats.” J.A. 130.

      Third, the class of incidents we consider here includes only fights on

permanent docks—that is, docks that are connected in a permanent fashion to the

land underneath or beside navigable water, and that do not move relative to the

shore (except perhaps by rising and falling with the tide). This type of incident

does not pose the same risks to maritime commerce as a fistfight occurring on a

vessel on navigable water. A fight on a vessel may distract the crew from their

duties, endangering the safety of the vessel and risking collision with others on

the same waterway. If a fight injures someone on a vessel that is at sea, moreover,

that vessel may be forced to divert from its course to obtain medical care for the

injured person. By contrast, a fistfight on a permanent dock does not endanger

the safety of the dock itself or risk a collision between that dock and nearby

vessels. And it obviously cannot require the dock to move or change course. 


                                          27
       Fourth, the class of incidents we consider here involves only physical

altercations among recreational visitors, not persons engaged in maritime

employment. This type of incident therefore cannot have a potential effect on

maritime commerce by injuring those who are employed in maritime commerce.

Cf. Vasquez, 582 F.3d at 300 (holding there is “little question” that “the death of

persons repairing and refitting a vessel” can potentially disrupt maritime

commerce); Gruver v. Lesman Fisheries Inc., 489 F.3d 978, 982–83 (9th Cir. 2007)

(finding a potential effect on maritime commerce from “an assault on a seaman

by his former maritime employer aboard a vessel in navigable waters”); Coats v.

Penrod Drilling Corp., 61 F.3d 1113, 1119 (5th Cir. 1995) (“Without a doubt, worker

injuries, particularly to those involved in repair and maintenance, can have a

disruptive impact on maritime commerce by stalling or delaying the primary

activity of the vessel.”).7

       7
         There is a substantial difference for admiralty purposes between an occasional
visitor or passenger on a vessel and a person whose employment revolves around that
vessel. See Chandris, Inc. v. Latsis, 515 U.S. 347, 376 (1995) (defining a “seaman” for
purposes of the Jones Act as an employee whose duties “contribute to the function of
the vessel or to the accomplishment of its mission,” and whose “connection to a vessel
in navigation . . . is substantial in terms of both its duration and its nature”). For
instance, the duty of seaworthiness is owed only to seamen, not to passengers and
visitors. See 1 Thomas J. Schoenbaum, Admiralty and Maritime Law, § 6‐27, at 501 (5th
ed. 2011). Likewise, because the relation between seamen and their employers is central
to maritime commerce, it is well established that federal admiralty jurisdiction extends

                                           28
      We therefore conclude that the type of incident involved here—a physical

altercation among recreational visitors on and around a permanent dock

surrounded by navigable water—presents no realistic threat to maritime

commerce.

             b.     Counterarguments

      Tandon and Doohan raise several counterarguments, none of which we

find persuasive. First, they claim that the “type of incident” involved should

include the actions leading up to the fistfight—including their alleged negligence

in piloting the Up and Over in hot pursuit of the water taxi. That argument

confuses the first and second parts of the connection test. The first part of the

connection test looks to the nature of the incident that immediately caused the

underlying injury; the second part, by contrast, looks to the nature of the broader

activity giving rise to that incident. To take a few concrete examples: the type of

incident at issue in Executive Jet was an airplane crash in navigable water, while

the nature of the activity giving rise to that incident was air travel generally. See

Sisson, 497 U.S. at 363–64 (describing Executive Jet). The type of incident at issue in


to claims by seamen against their employers even for injuries on land. See O’Donnell v.
Great Lakes Dredge & Dock Co., 318 U.S. 36, 42–43 (1943); see also Schoenbaum, supra,
§ 3‐7, at 160–62 & n.3. 

                                           29
Foremost was a collision between two boats on navigable water, while the nature

of the activity giving rise to that incident was the navigation of vessels generally.

Id. (describing Foremost). The type of incident at issue in Sisson was a fire on a

vessel docked at a marina on navigable waters, while the activity giving rise to

that incident was the storage and maintenance of a vessel at a marina on

navigable waters. Id. at 363–65. In each case, the first part of the connection test

looked more narrowly at the event that directly caused the injury at issue; the

second part of the connection test looked more broadly at the proximate causes of

that event. Cf. Grubart, 513 U.S. at 541 (asking, in applying the second part of the

connection test, “whether one of the arguably proximate causes of the incident

originated in the maritime activity of a tortfeasor”). Here, the event that

immediately caused Genna’s injuries was the physical altercation on and around

the South Dock. It is that “incident” to which we look in determining the “type of

incident” at issue and its potential effect on maritime commerce.

      Tandon and Doohan next emphasize that the fight took place not only on

the dock itself, but also in the water beside the dock. We agree that in considering

the type of incident involved, the location of the incident may be relevant. And

we agree that on the facts found by the district court, it appears some harm was


                                          30
done in the water as well as on the dock. That is why we characterize the type of

incident at issue as a physical altercation on and around a permanent dock

surrounded by navigable water.

      But we are not convinced by the conclusion Tandon and Doohan seek to

draw: that because the incident involved some harm suffered on navigable water,

it necessarily had a potential effect on maritime commerce. Not all torts that

happen on or over navigable water have the potential to disrupt commercial

shipping. Otherwise, there would be no need for the potential effect test at all; we

could simply apply the location test in its place. Cf. Foremost, 457 U.S. at 675 n.5

(noting that the substantial relationship test is necessary because “[n]ot every

accident in navigable waters that might disrupt maritime commerce will support

federal admiralty jurisdiction”).

      Tandon and Doohan speculate that when a fight occurs partly in navigable

water, the struggling bodies could themselves pose a navigational hazard.

Because the class of incidents we are considering is limited to fights on and

around permanent docks, however, we do not worry that the combatants might

present an obstacle to commercial navigation in open sea lanes. Unlike the

“collision between two pleasure boats in navigable waters” considered in


                                          31
Foremost, the type of incident described here could not disrupt commerce by

occurring at the mouth of the St. Lawrence Seaway, because there are no

permanent docks stationed in the middle of that major shipping route. (If there

were, it would be the docks themselves rather than the altercation that would

threaten commercial navigation.) We thus think that the scenario Tandon and

Doohan pose presents only a fanciful risk to commercial shipping. See Grubart,

513 U.S. at 539. 

      At worst, an incident of this sort might temporarily prevent commercial

vessels from mooring at the permanent dock around which the fight occurred.

Cf. Sisson, 497 U.S. at 362 (noting that a fire on a boat at a marina can “make the

marina inaccessible to [commercial] vessels”). But the potential impact of such a

temporary disruption is simply too meager to support jurisdiction. The fire

considered in Sisson might have damaged a marina enough to close it for days or

weeks, or even permanently; a fistfight presents no similar danger. At worst, it

might prevent commercial ships from using part of a dock for a few hours. We

do not think that this slight possibility of a temporary inconvenience is the

“potentially disruptive impact on maritime commerce” envisioned by the

Supreme Court’s test. Grubart, 513 U.S. at 538.


                                         32
      Alternatively, Tandon and Doohan suggest that a fight on a dock

surrounded by navigable water may require emergency responders to come to

the dock by boat and leave by boat, potentially snarling naval traffic in nearby

waters. We recognize that other courts have found the potentially disruptive

impact of a maritime emergency response enough to satisfy the first part of the

connection test in some cases. See, e.g., In re Mission Bay Jet Sports, LLC, 570 F.3d

1124, 1129 (9th Cir. 2009); Ayers v. United States, 277 F.3d 821, 827–28 (6th Cir.

2002); Sinclair v. Soniform, Inc., 935 F.2d 599, 602 (3d Cir. 1991). Those cases,

however, have generally dealt with incidents occurring either aboard a vessel or

else in open water. See, e.g., Mission Bay, 570 F.3d at 1129 (considering “harm by a

vessel in navigable waters to a passenger”); Ayers, 277 F.3d at 827 (considering “a

drowning which occurred a short distance downstream from a lock on navigable

waters”). Where such an incident takes place on a vessel or in open water far

from the shore, the potential danger to commercial shipping posed by a maritime

emergency response may be more significant. Cf. Roane v. Greenwich Swim Comm.,

330 F. Supp. 2d 306, 315 (S.D.N.Y. 2004) (“[T]hose on board a boat . . . giving their

full attention to the saving of the life of a swimmer in difficulty may well be




                                           33
distracted from hazards posed by the approach of other boats unaware of the

rescue in progress, or coming at speed in an effort to assist.”).

       But the type of incident at issue in this case is a fight on and around a

permanent dock, not a fight on a vessel or in open water. The risks to maritime

commerce posed by a rescue operation at a dock are substantially lower than the

risks to maritime commerce posed by a rescue operation at sea. Emergency

responders may have to travel by boat to reach persons injured near a permanent

dock, but they will never have to travel far. And once the emergency responders

arrive at the scene, they can moor their vessel at the permanent dock, rather than

having to focus simultaneously on navigating their vessel and rescuing the

injured. An emergency response to an incident on and around a floating dock is

consequently much less likely to “ensnarl maritime traffic,” Mission Bay, 570 F.3d

at 1129, than an emergency response to an incident on a vessel or an incident in

open water.8 

       8
         Tandon and Doohan also cite a number of specific facts about this incident that
they claim increased the risk of disruption to maritime commerce. Those facts include,
for instance, that the incident occurred on Memorial Day weekend, and that the Up and
Over allegedly left the South Dock after the incident at a high rate of speed. To the
extent their argument rests on specific aspects of the incident that actually occurred, it
clearly fails, because our analysis looks only to the general type of incident at issue
rather than particular facts about that incident. See Grubart, 513 U.S. at 538. To the extent
they simply raise these facts to show that this type of incident has a potential disruptive

                                             34
       Indeed, accepting the argument that Tandon and Doohan advance would

effectively eviscerate the first part of the connection test. If the possibility of a

maritime emergency response is alone enough to show a potential impact on

maritime commerce, then almost any tort occurring anywhere on or near

navigable water would satisfy this requirement.9 We do not think this part of the

connection test is so easily evaded.

       Because the type of incident at issue in this case poses only “a fanciful risk

to commercial shipping,” Grubart, 513 U.S. at 539, it is outside the admiralty and

maritime jurisdiction extended by 28 U.S.C. § 1333(1).10 The district court was

therefore correct to dismiss the petition for lack of subject matter jurisdiction.




effect on maritime commerce, we remain unconvinced that the potential risk is anything
more than fanciful.
       9
         Perhaps the requirement might still rule out, for example, a defamation claim,
see Wells v. Liddy, 186 F.3d 505, 523–27 & n.16 (4th Cir. 1999), or a claim for tortious
interference with contract, see Wiedemann & Fransen, A.P.L.C. v. Hollywood Marine, Inc.,
811 F.2d 864, 865–66 & n.1 (5th Cir. 1987) (per curiam). We need not consider such
questions here.
       10
          As this incident does not satisfy the first part of the connection test, we do not
reach the second part, and thus need not decide whether the “activity giving rise to the
incident shows a substantial relationship to traditional maritime activity.” Grubart, 513
U.S. at 534 (internal quotation marks omitted).

                                             35
             c.     Coda

      In developing the modern test for admiralty tort jurisdiction, the Supreme

Court “aimed at keeping a . . . class of odd cases out.” Grubart, 513 U.S. at 532. It

sought to realign the jurisdictional inquiry toward the primary purpose that

supports admiralty jurisdiction—namely, “the federal interest in the protection of

maritime commerce.” Sisson, 497 U.S. at 364 n.2. We are quite convinced that this

case does not implicate that underlying purpose.

      In the eloquent words of Justice Stewart:

      The law of admiralty has evolved over many centuries, designed
      and molded to handle problems of vessels relegated to ply the
      waterways of the world, beyond whose shores they cannot go. That
      law deals with navigational rules—rules that govern the manner and
      direction those vessels may rightly move upon the waters. . . .
      Through long experience, the law of the sea knows how to
      determine whether a particular ship is seaworthy, and it knows the
      nature of maintenance and cure. It is concerned with maritime liens,
      the general average, captures and prizes, limitation of liability, cargo
      damage, and claims for salvage.

Executive Jet, 409 U.S. at 269–70. As that description shows, the scope of admiralty

law has little or nothing to do with the issues that are likely to appear in cases

like this one. On the contrary, state courts have long dealt with similar fistfights

under state tort law, without any need for interference from federal courts sitting



                                          36
in admiralty. Given the traditional role of state courts in adjudicating such torts,

“[w]e are not inclined at this juncture to disturb the existing precedents and to

extend shoreward the reach of the maritime law further than Congress has

approved.” Victory Carriers, Inc. v. Law, 404 U.S. 202, 211 (1971).11

                                      CONCLUSION

      For the reasons above, the judgment of the district court is AFFIRMED.




      11
          We recognize that “[a]dmiralty jurisdiction and federal maritime law need not
go hand‐in‐hand.” Blue Whale Corp. v. Grand China Shipping Dev. Co., 722 F.3d 488, 497
(2d Cir. 2013). But we remain unwilling to encourage federal courts to take admiralty
jurisdiction over cases better heard in state court.

                                           37